FOIA Confidential Treatment Request Confidential treatment requested by Berry Plastics Corporation BPC0001 BERRY PLASTICS CORPORATION 101 Oakley Street Evansville IN 47710 April 27, 2012 VIA EDGAR AND FEDERAL EXPRESS United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549-7010 Attention: Terence O’Brien Tracey Smith RE: Berry Plastics Corporation Form 10-K for Fiscal Year Ended October 1, 2011 Filed December 19, 2011 Response dated April 13, 2012 File No. 33-75706-01 Dear Mr.O’Brien and Ms. Smith: Please find below the responses of Berry Plastics Corporation (the “Company”) to the comments of the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) contained in your letter of April 13, 2012 (the “Comment Letter”) regarding the Company’s
